           Case 1:19-cr-00862-VEC Document 239 Filed 11/10/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT                                        DATE FILED: 11/10/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              :
                                                              :
 CARMELO VELEZ et al.,                                        :
                                                              :
                                          Defendants.         : 19-CR-862 (VEC)
 ------------------------------------------------------------ X
                                                                    ORDER
VALERIE CAPRONI, United States District Judge:

       WHEREAS a status conference to set a motion schedule and trial date(s) is currently

scheduled for December 10, 2020, at 11:00 A.M., Dkt. 224;

       IT IS HEREBY ORDERED that each Defendant must inform the Court not later than

Thursday, November 19, 2020, whether he wishes to waive his appearance and appear solely

via counsel at the upcoming status conference. Defendants who do not waive their appearance

will be expected to appear in person at the conference. Depending on the number of Defendants

who wish to appear for the conference, the Defendants will be divided into groups to limit the

number of people in the courtroom at the same time, consistent with COVID restrictions. Based

on the number of Defendants who wish to appear, the Court will determine whether the Court

can accommodate all parties in a single conference or whether multiple conferences will be

required.



SO ORDERED.

Dated: November 10, 2020
      New York, NY
                                                            ______________________________
                                                                  VALERIE CAPRONI
                                                                  United States District Judge
